Citation Nr: 1303222	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-30 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for tinea versicolor, evaluated as 10 percent disabling prior to March 27, 2008, and in excess of 30 percent disabling thereafter.

2.  Entitlement to an increased rating for left knee arthritis with limitation of motion, currently evaluated 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a left knee disability, to include instability, currently evaluated 10 percent disabling.

4.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to in-service exposure to herbicides.

5.  Entitlement to service connection for coronary artery disease (CAD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1972 to November 1974.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of July 2007 and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

Procedural history

In the above-referenced July 2007 rating decision, the RO denied the Veteran's increased rating claims for both of his service-connected left knee disabilities, and for his service-connected tinea versicolor.  In January 2008, the Veteran filed another request for knee and skin disability rating increases.  The Veteran pertinently included notation on this request that his skin disability had manifested in a rash of the entire body.  See the Veteran's January 23, 2008 Statement in Support of Claim.  It appears that the RO has construed the Veteran's January 2008 correspondence as a new claim for increase of his left knee disability ratings, and a continuation of his previously-denied claim for a higher skin rating, based on the submission of new and material evidence [i.e., his own lay assertion that his skin disability consisted of a rash of the entire body] under the provisions of 38 C.F.R. § 3.156(b).  See the RO's October 2010 rating decision, page 3.  The RO again denied these increased rating claims in the above-referenced July 2008 rating decision.  The Veteran disagreed with these determinations, and perfected and appeal as these three issues.

The Board notes that in October 2010, the RO increased the Veteran's disability rating for tinea versicolor from 10 to 30 percent, effective March 27, 2008.  The Veteran has made clear his intent to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

In addition, the RO denied the Veteran's service-connection claims for diabetes mellitus and for CAD in the above-referenced July 2008 rating decision.  The Veteran disagreed, and perfected an appeal as to these two issues as well.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue on appeal must be remanded for further evidentiary development.

Left knee arthritis with limitation of motion and instability

VA last evaluated the severity of the Veteran's service-connected left knee disabilities in June 2010.  Significantly, in recent correspondence dated in November 2012, the Veteran's representative noted that the Veteran "continues to assert that [his] left knee is more painful and continues to worsen, in both pain, stability and range of motion.  The knee is also preventing the Veteran from performing many activities of daily living."  See the November 28, 2012 Appellant's Brief, page 5.  Objective medical evidence of record indicates that the Veteran requested a new brace for his left knee that was identical to the one he uses on his right knee while being seen for outpatient care at the VA in November 2010.  See the Veteran's November 9, 2010 VA Primary Care Physician Note.  


Although new VA examinations are not warranted based merely upon the passage of time, where a Veteran claims that a disability has worsened in severity, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In light of the Veteran's competent lay assertions suggesting that his left knee disabilities may have worsened in severity since his last VA examination, coupled with objective evidence demonstrating that the Veteran requested a new brace for his left knee shortly after his last examination, an updated orthopedic examination is necessary before VA can make a fully informed decision on the merits of these claims. 

Tinea versicolor

The Veteran's service-connected skin disability, tinea versicolor, was last evaluated by VA in June 2010.  At that time, the VA examiner observed "no current evidence of Tinea versicolor," adding that the Veteran's treatment had been successful.  Significantly however, the examiner also added that it was his experience that this disorder "will likely recur at some point due to [the Veteran's] skin[']s inherent inability to fight off the fungus.  It will be treated again and likely resolve again."  See the June 2010 VA skin examiner's report, page 3.  Notably, the Veteran has since asserted that his tinea versicolor is "not well controlled and his current medication does not seem to be able to stop the itching and burning."  See the November 28, 2012 Appellant's Brief, page 4.  

The Court has determined that VA medical examinations should be scheduled during active phases of skin conditions.  See Ardison v. Brown, 6 Vet. App. 405   (1994) and Bowers v. Derwinski, 2 Vet. App. 675 (1992) [holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed"].  In this case, the Board finds that the evidence is simply not sufficient to determine whether the Veteran's service- connected tinea versicolor warrants a higher disability rating than 30 percent, as the rating criteria depends, in part, on the percentage of the entire body or exposed areas.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  It is clear that the June 2010 VA skin examination did not take place at a time when the Veteran's disability was at its most disabling.  Indeed, by his own admission, the VA examiner observed no tinea versicolor disability on examination, but specified that the Veteran's skin disability will more than likely recur as the Veteran's skin cannot fight off the fungus.  In light of this finding, as well as the Veteran's own competent assertions that he still has uncontrollable itching and burning of the skin, the Board believes that the Veteran should be afforded another VA examination by a dermatologist at a time, if possible, when the Veteran's service-connected tinea versicolor is active and at its most disabling. 

Diabetes mellitus and coronary artery disease (CAD)

The Veteran claims entitlement to service connection for both diabetes mellitus, Type II and CAD.  He asserts that his diabetes is directly related to exposure to chemicals, in particular Agent Orange, during his period of active duty service in Thailand.  He also claims that his CAD had its onset in, or is otherwise related to his period of active duty service.

It is undisputed that the Veteran has been diagnosed with both diabetes mellitus and with CAD.  See, e.g., the Veteran's December 14, 2007 VA Primary Care Physician Note [indicating Type II diabetes mellitus as a new diagnosis]; see also the Veteran's February 15, 2007 VA Problem List [including coronary artery disease, as diagnosed by C.P.E.].   

The Veteran's service treatment records include no documentation that the Veteran was treated or diagnosed with diabetes or any heart condition during his period of active duty service.  The Board notes however that both Type II diabetes mellitus and CAD [as a form of atherosclerotic cardiovascular disease, and in turn ischemic heart disease] are presumed to be related to exposure to Agent Orange exposure if such exposure is demonstrated by the record.  See 38 C.F.R. § 3.309(e) (2012).  

The Veteran contends that he was exposed to Agent Orange while serving in Thailand during his period of active duty service.  His service records do in fact confirm five months of foreign and sea service while on active duty, as well as his specific presence at the Korat Royal Thai Air Force Base (RTAFB) in March 1974.  See the Veteran's DD-214 and March 9, 1974 Physical Profile Serial Report.  

With respect to alleged herbicide exposure in Thailand, there are specific development procedures required by the VA Adjudication Manual and Manual Rewrite (M21-1MR) concerning verification of exposure to herbicides in such instances.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000); Patton v. West, 12 Vet. App. 272, 282 (1999) [holding that the Board failed to satisfy its duty to assist when it failed to remand the case for compliance with the evidentiary development called for by M21-1MR].  Indeed, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) directs that if a veteran served in the U.S. Air  Force in Thailand during the Vietnam Era at one of the RTAFBs, including the one at Korat, he did not participate in certain activities near the air base perimeter, and he did not serve at a U.S. Army base in Thailand, a copy of Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in his claims file. 

If the veteran timely furnished information concerning the approximate dates, location, and nature of the alleged herbicide exposure and such exposure cannot be conceded based on the evidence of record, provided sufficient information to permit a search by the Joint Service Records Research Center (JSRRC) has been submitted, a request is to be sent to the JSRRC for verification of exposure to herbicides.  If the information provided by the appellant is insufficient, the case should be forwarded to the JSRRC coordinator for a formal finding that the information provided is insufficient to verify the veteran's exposure to herbicides in service.

As discussed above, the record in this case reflects that the Veteran served at Korat RTAFB during the Vietnam Era in March 1974.  However, the service records on file do not show that his military occupational specialty (MOS) [weapons mechanic] and military duties placed him at or near the perimeter of the base such that he was exposed to any herbicides used on the base.  Additionally, the Veteran has not submitted any evidence as to whether he was at or near the perimeter of the base.  He was specifically asked in a November 2010 letter to provide any additional information as to when and where his claimed exposure took place, but he did not respond.  Thus, the evidence at this time is not sufficient to show that the Veteran was exposed to herbicides used on the base due to his being at or near the perimeter of the base.  In this case, although the RO did in fact send the Veteran a copy of the "Memorandum for the Record" regarding herbicide exposure in Thailand, it does not appear that the RO requested that the JSRRC make a formal finding that the information provided was insufficient to verify the Veteran's exposure to herbicides in service in Thailand, as is required by the VA Adjudication Manual.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

Pursuant to the development outlined above, a remand is necessary to ensure compliance with the specific development for claims based on herbicide exposure in Thailand.  The Veteran should be afforded one more opportunity to provide VA with any information regarding his claimed exposure to herbicides while stationed at Korat RTAFB in Thailand.  If based on this information, in-service exposure to herbicides cannot be conceded, but the information provided is in fact sufficient to permit a search by the JSRRC, a request is to be sent to the JSRRC for verification of exposure to herbicides.  If the information provided by the appellant is insufficient, or if the Veteran is unresponsive to the new request for information, the case should be forwarded to the JSRRC coordinator for a formal finding that the information provided is insufficient to verify the Veteran's exposure to herbicides in service.

In light of the fact that the results of the above-described herbicide inquiry may impact the ultimate outcome of the Veteran's service-connection claim for CAD, action on that issue much be deferred at this time.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his left knee, tinea versicolor, diabetes and CAD.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  

If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The RO/AMC should specifically obtain the Veteran's relevant updated VA treatment records dating from January 2011 to the present day.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder and if there are no additional records, this should be documented in the record.

3.  After obtaining any available records noted above, the RO/AMC should schedule the Veteran for a VA joints examination to determine the current severity of his service-connected left knee disabilities.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  
      
For the left knee, the examiner should specifically identify (a) range of motion of the Veteran's knee, including motion accompanied by pain, in degrees; (b) whether recurrent subluxation or lateral instability exists, and if so, whether such is slight, moderate or severe in degree; and (c) any functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  A report should be prepared and associated with the Veteran's VA claims folder.

4.  The Veteran should also be scheduled for a VA skin examination to determine the nature and severity of his service-connected tinea versicolor.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's disability, particularly since skin conditions by their very nature tend to have active versus inactive stages.  See Ardison, supra.  

The examination should include any diagnostic testing or evaluation deemed necessary, and the examiner should opine as to the percentage of the total area of the body affected, as well as the exposed areas affected by the disability based on the physical examination.  If the examination must take place during an inactive stage of disability, separate percentages based on a review of the record and the Veteran's description of his symptoms during an exacerbation should be provided.  The examiner should also indicate whether the Veteran's tinea versicolor requires treatment with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, and if longer, whether constant or near constant use is necessary.  A report should be prepared and associated with the Veteran's VA claims folder.
5.  The Veteran should be afforded one more opportunity to provide VA with any information regarding his claimed exposure to herbicides while stationed at Korat RTAFB in Thailand.  A letter should be sent to the Veteran requesting the approximate dates, location and nature of the alleged exposure.  If in-service herbicide exposure cannot be conceded, but the information provided is sufficient to permit a search by the JSRRC, a request is to be sent to the JSRRC for verification of exposure to herbicides.  If the information provided by the Veteran is insufficient, or if the Veteran is unresponsive to the new request for information, the case should be forwarded to the JSRRC coordinator for a formal finding as to whether the information provided is insufficient to verify the Veteran's exposure to herbicides in service, as per the procedural requirements outlined in the VA Adjudication Manual.  This formal finding, or any other response from the JSRRC must be associated with either the Veteran's physical or electronic claims folder.

6.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review all the evidence of record, to include all reports located in both the Veteran's physical and electronic claims folder, and readjudicate his increased rating and service-connection claims.  If the Veteran's claims are denied, in whole or in part, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


